per curiam:
E1 10 de septiembre de 1993 emitimos una resolución mediante la cual ordenamos al licenciado Veláz-quez Quiles a que en veinte (20) días compareciera para responder a la queja presentada en su contra por el Sr. Víctor M. Matos Martínez. Se le apercibió que, de no com-parecer, se le podría imponer sanciones disciplinarias sin volver a citarle ni oírle. Dicha resolución le fue notificada personalmente el 25 de octubre de 1993. El licenciado Ve-lázquez Quiles no ha comparecido.
Reiteradamente hemos expresado que seremos estrictos en los casos en que, luego de ser emplazados para ello, los abogados no contesten nuestras ordene?. Este Tribunal no tolerará una negativa incomprensible y obstinada de un miembro de nuestro foro en cumplir con las órdenes de este Tribunal. In re Arroyo Fernández, 133 D.P.R. 364 (1993); In re Pérez Benabe, 133 D.P.R. 361 (1993); In re Figueroa Abreu, 130 D.P.R. 504 (1992); In re Salichs Martínez, 131 D.P.R. 481 (1992); In re Pagán Ayala, 130 D.P.R. 678 (1992); In re Bonaparte Rosaly, 130 D.P.R. 199 (1992); In re Nicot Santana, 130 D.P.R. 210 (1992); In re Colón Torres, 129 D.P.R. 490 (1991); In re Álvarez Meléndez, 129 D.P.R. 495 (1991).
“Independientemente de los méritos de las quejas pre-sentadas en contra de un abogado, él tiene la obligación ineludible de responder sin demora a los requerimientos de este Tribunal.” In re Álvarez Meléndez, supra, pág. 498. La no comparecencia del licenciado Velázquez Quiles es una falta de respeto hacia los procedimientos de este Tribunal. “La naturaleza y la importancia de sus funciones, recla-man del abogado una observancia estricta de las órdenes *823de los tribunales, y la voluntaria desatención de este tipo de comunicación socava nuestra función reguladora de la profesión.” íd.
Por todo lo anterior, se suspende indefinidamente del ejercicio de la abogacía al Ledo. José Japhet Velázquez Qui-tes hasta tanto acredite su disposición de cumplir rigurosa-mente con nuestras órdenes.